DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-11, 13-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 7, 11, and 17 generally, none of the prior art references of record, including, but not limited to: US_20130336111_A1_Vos, US_20120047518_A1_Parkinson, US_20140136093_A1_Banin, US_20120151028_A1_Lu, US_20160302022_A1_Dence, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Vos discloses messages may contain sequentially numbered sequence numbers which are monitored by M2M devices. An M2M device may detect missed messages via detection of an unexpected jump in sequence numbers, and in this instance may transmit a message requesting retransmission of the missed message or messages, an M2M device may be configured to transmit an acknowledgement every k messages. The M2M device may keep track of the number of 
Prior art Banin discloses the first action frame must be received by the second device first, since the second action frame contains a first timestamp and a second timestamp, and the first timestamp indicates the time at which the second device received the first action frame (Banin figures 12, and paragraph 59).
Prior art Parkinson discloses generation and receipt of acknowledgements can be optimized. The messaging application can invoke the consumer instance to generate an acknowledgment(s) only when all outstanding messages have been processed (Parkinson paragraph 64).
Prior art Lu discloses a 
Prior art Dence discloses determining a series of necessary operations, and performing the determined series of operations, and delay the sending of the acknowledgements.
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “receiving a plurality of instructions transmitted sent simultaneously from a second node of the communication network… performing respective actions of the plurality of instructions and for the conditional instruction, performing the action only on the condition that the another action has been previously performed; and sending an acknowledgement signal on completed actions.” as stated in independent claim 1, and similar limitations as stated in independent claims 7, 11, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471